Citation Nr: 1715803	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Vincent J. Pastore, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to September 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, these matters were remanded for additional development (by a Veterans Law Judge other than the undersigned); they are now before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

In his April 2013 VA Form 9, substantive appeal, the Veteran requested a videoconference hearing.  In May 2013 correspondence, he was notified that a hearing was scheduled for July 10, 2013.  During this period, however, the Veteran and his former attorney requested a copy of his claims file.  The Board notes that there was some question as to whether the Veteran requested that his hearing be postponed until such documents were received.  Regardless, in November 2014 correspondence, the Veteran's attorney requested that his videoconference hearing be rescheduled.  The Veteran reiterated this request in May 2016 correspondence.  As he is entitled to a hearing, and as videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand to arrange for such is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing.  The case should thereafter be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




